Citation Nr: 0526551	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-07 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for internal 
derangement of the left knee, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


Appellant
ATTORNEY FOR THE BOARD


J. Johnston, Counsel

INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied an increased disability rating 
for service-connected internal derangement of the left knee, 
then rated as 10 percent disabling.

This case was initially considered by the Board in November 
2003, at which time it was remanded for additional 
development.  All development requested was completed.  
Stegall v. West, 11 Vet. App. 268 (1998).  Following a VA 
examination in June 2004, and obtaining VA treatment records, 
the RO granted an increase from 10 percent to 20 percent for 
the service-connected left knee disability, effective from 
the date of claim for increase in October 2000.  

In May 2003, the veteran testified before the undersigned at 
a Travel Board hearing at the RO in Cleveland, Ohio.


FINDINGS OF FACT

The service-connected left knee disability is manifested by 
noncompensable limitation of motion, weakness, chronic 
bursitis, pain, and requires medication for relief, but there 
is no ligamentous instability or degenerative changes shown.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for internal derangement of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5258, 5260, 5261 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA:  The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a June 2004 RO 
letter have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the RO letter the veteran was advised 
of the types of evidence VA would assist in obtaining as well 
as the veteran's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the June 2004 VCAA letter advised 
the veteran to submit any pertinent evidence or information 
in his possession.  The Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters. 

In this case, the RO's decision to deny the claim in December 
2000 came soon after passage of the VCAA in late 2000.  No 
notification was made prior to the RO's decision.  It 
therefore is arguable that the VCAA notice was not timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons provided below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the June 2004 RO letter 
regarding what information and evidence was needed to 
substantiate the claim, what information and evidence was to 
be submitted by the claimant, what information and evidence 
would be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that might be relevant 
to the claim.  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on this claim have been accomplished, and 
that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Further, the veteran has not alleged that the lack of timely 
notice affected the essential fairness of the adjudication by 
the RO. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also finds that there has been compliance with the 
assistance provisions of VCAA.  The record includes the 
service medical records, VA medical records, and VA 
examinations, which are adequate for rating purposes.  The 
veteran was specifically provided a VA examination with a 
request for opinions consistent with VCAA at 38 U.S.C.A. § 
5103A(d)(2).  Significantly, no additional pertinent evidence 
has been identified by the veteran as relevant to the issue 
on appeal.  The veteran does not argue and the record does 
not suggest that there remains any additional evidence which 
has not been collected fro review.  Under these 
circumstances, no further action is necessary to assist the 
veteran.

Legal Criteria:  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more nearly 
approximates the criteria required for that rating, otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

To evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability during the 
pendency of the appeal.  Francisco v. Brown, 7 Vet.App. 55 
(1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. §§ 4.40, 4.45, 4.59 allow for consideration of 
functional loss due to pain and weakness on use and during 
flare-ups causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Board notes that normal range of motion for the knee is 
flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. Evaluations for limitation of flexion 
of a knee are assigned as follows:  flexion limited to 45 
degrees is 10 percent; flexion limited to 30 degrees is 20 
percent; and flexion limited to 15 degrees is 30 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent rating for slight knee 
impairment, a 20 percent rating for moderate knee impairment, 
and a maximum 30 percent rating for severe instability of the 
knee.  

Arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent applicable for each 
major joint affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  The knee is considered a major joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt must be afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis:  In reaching its decision, the Board has taken into 
account all of the pertinent evidence of record, to include 
the veteran's service medical records, the transcript of a 
personal hearing in May 2003, and VA examination and 
treatment reports.  A review of service and post-service 
medical records reveals that the veteran initially injured 
his left knee in service in a fall, and subsequently has 
undergone multiple surgical procedures due to the residuals 
of this injury. 

In May 2003, the veteran testified before the undersigned 
that he was being seen every three to four months at the VA 
medical center in Dayton for his service-connected left knee.  
He reported that the knee hurt all the time, and that 
it "buckles" or "goes out" on him.  He said he needed a 
cane for walking.  He said the left knee had gotten worse 
since the November 2000 VA examination.  

The November 2000 VA examination report reflected pain in all 
movements of the knee, and MRI findings of effusion 
(swelling) of the left knee joint, and collection of fluid, 
left tibial tubercle.  The examiner did not comment on 
whether there was any instability of the knee joint.  In 
addition to the MRI findings, the diagnosis included internal 
derangement of the left knee.

On VA examination in June 2004, the veteran claimed that he 
was unemployable due to his left knee condition and a back 
condition, the latter of which is not service-connected.  
Accordingly to the veteran, he experienced flare-ups of left 
knee pain with activity.  The service-connected left knee 
disability was manifested by some limitation of motion, 
weakness, chronic bursitis, tenderness, and pain, requiring 
medication for relief.  However, there was no ligament 
instability or degenerative changes of that knee.  Active 
flexion was to 80 degrees, passive flexion was to 100 degrees 
with pain.  The examiner was unable to extend the knee past 
two degrees.  The doctor commented that the veteran did have 
pain and poor balance because of his left knee.  X-rays 
showed no arthritis.  The diagnosis was left knee 
chondromalacia patella, and the examiner indicated that the 
veteran was moderately disabled because of this knee 
disability.  

Diagnostic Code 5258, dislocated semilunar cartilage with 
frequent episodes of locking pain and effusion into the 
joint, is the diagnostic code best representing and 
describing the veteran's symptomatology, as competently 
demonstrated in VA examinations, although the veteran is not 
actually shown to have dislocated cartilage.  This rating by 
analogy in accordance with 38 C.F.R. §4.20 warrants a 20 
percent evaluation, the evaluation previously assigned by the 
RO in the April 2005 Supplemental Statement of the Case.  The 
symptoms of the veteran's left knee chondromalacia patella is 
most fairly and accurately evaluated by rating it akin to the 
criteria provided by Diagnostic Code 5258.  No higher 
evaluation may be awarded under this Diagnostic Code, or 
under any other Code.  

The Board has considered whether the veteran is entitled to a 
separate evaluation based on limitation of flexion or 
extension.  As previously noted, the applicable Diagnostic 
Codes for rating limitation of motion are 5260 and 5261.  
There is no objective medical evidence that there is a 
limitation of flexion to 45 degrees sufficient to warrant a 
10 percent evaluation.  Considering limitation of extension, 
even when additional functional loss due to pain, weakness, 
fatigue, and incoordination is considered, the clear 
preponderance of the evidence is against a finding that there 
is limitation of extension to 10 degrees or more, sufficient 
to warrant a compensable rating under Code 5261.  

The Board also finds that a rating in excess of 20 percent is 
not warranted under any alternative provision.  Diagnostic 
Code 5256 provides for a rating in excess of 20 percent, but 
application of this code is inappropriate because there is no 
diagnosis of left knee ankylosis.  The veteran may not be 
rated by analogy to this code because he does not suffer 
functional immobility of the knee.  Additionally, Diagnostic 
Code 5259 does not provide for a disability rating in excess 
of 20 percent.  Despite the veteran's subjective complaints, 
there is an absence of competent evidence demonstrating any 
subluxation or lateral instability, to warrant an evaluation 
in excess of 20 percent under Code 5257. 

The Board has specifically considered the guidance of DeLuca 
and 38 C.F.R. §§ 4.40, 4.45, and 4.59, addressing the impact 
of functional loss, weakened movement, excess fatigability, 
incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  
These factors have been taken into consideration in awarding 
a disability evaluation of 20 percent under Diagnostic Code 
5258.  

The Board has given consideration to the possibility of 
assigning a separate evaluation for the veteran's right knee 
disability under Diagnostic Code 5003 for arthritis.  See VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 
63,604 (1997).  A separate evaluation is not warranted under 
Diagnostic Code 5003 because arthritis of the left knee is 
not demonstrated by competent X-ray study.  

The Board has also considered the veteran's testimony at the 
personal hearing in May 2003, but this testimony does not 
outweigh the competent clinical evidence on file, and the 
veteran is not shown to be medically qualified to provide his 
own diagnosis of left knee disability in contradiction of 
those resulting from VA examinations.  Espiritu v. Derwinksi, 
2 Vet. App. 492, 494-495 (1992)  The Court has also held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Because the preponderance of the evidence is against a rating 
in excess of 20 percent for left knee disability, the benefit 
of the doubt doctrine is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).






ORDER

An increased disability rating for internal derangement of 
the left knee, currently rated as 20 percent disabling, is 
denied.



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


